UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK ) In re: ) Chapter 11 ) CHARTER COMMUNICATIONS, INC., et al., ) Case No. 09-11435 (JMP) ) Debtors. ) Jointly Administered ) DECLARATION OF INTENT TO SELL, TRADE OR OTHERWISE TRANSFER COMMON STOCK PLEASE TAKE NOTICE that,Paul G. Allen hereby provides notice of his intention to sell, trade or otherwise transfer shares of common stock in Charter Communications, Inc. (“CCI”) or a Beneficial Ownership (defined below) thereof (the existing Class A and Class B common stock of CCI and any Beneficial Ownership thereof, including Options (defined below) to acquire such stock, collectively, the “Common Stock”) (the “Proposed Transfer”). As needed and upon CCI’s reasonable request, the Substantial Shareholder will provide to CCI on a confidential basis the last four digits of the Substantial Shareholder’s taxpayer identification number. PLEASE TAKE FURTHER NOTICE that, if applicable, onMarch 30, 2009 Paul G.
